Citation Nr: 1609324	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1955 to October 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin, which denied an evaluation in excess of 10 percent for right wrist degenerative joint disease. 

The Veteran appeared at a hearing before a local hearing officer at the RO in November 2010.  A transcript of the hearing is of record. 

In June 2013, the Board remanded this matter for further development to include performing an additional VA examination and obtaining any additional outstanding VA treatment records.  The Veteran was afforded the VA examination in June 2013 and additional treatment records were associated with the appeal. The required actions were complied with. 

In a September 2013 decision, the Board denied an evaluation in excess of 10 percent for degenerative joint disease of the right wrist.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2014 Joint Motion for Partial Remand (JMPR), the parties indicated that the appellant was not contesting the Board's decision as to the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right wrist (except to the extent that the issue of TDIU related to this matter) and that the Board decision as to this issue should be affirmed. 

Based upon the JMPR, the parties agreed that the Board did not address whether the evidence of record reasonably raised the issue of a TDIU. 

As a result of the JMPR, the Board remanded this matter for further action, to include a VA examination, in October 2014.  The required actions were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  The matter is now ready for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and probative evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  An October 2014 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the October 2014 letter.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in December 2014 in conjunction with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

TDIU

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2015). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for degenerative joint disease of the right wrist, rated as 10 percent disabling.  There are no other service-connected disabilities.  

Based upon the Veteran's assigned disability evaluation, he does not meet the schedular criteria for a TDIU under 38 C.F.R. §  4.16(a).  Although the Veteran does not currently meet the percentage requirements, the Board must consider whether he is rendered unemployable by the service-connected disability regardless of the percentages.  38 C.F.R. § 4.16(b). 

At the time of a November 2010 VA examination, the Veteran reported that he was not working as he would not be able to because of the numbness and weakness in his right arm and pain in the right wrist.  

At the time of a June 2013 VA examination, the Veteran indicated that he was not working.  He reported that he required help to clean his house, but was otherwise independent with his activities of daily living (ADLs).  He indicated that he could not fish or do any activities that required repetitive wrist motion. 

In conjunction with the July 2014 Board remand, the Veteran was afforded a VA examination in December 2014.  The examiner indicated that the Veteran's electronic claims folder had been reviewed.  

The examiner diagnosed the Veteran as having right wrist degenerative arthritis.  He opined that the right wrist condition did not make him unable to obtain or retain substantially gainful employment.  He noted that the Veteran would be unable to work in a job that required manual labor, gripping of right hand, or repeated use of right hand, but based on current examination he should be able to perform sedentary work and/or a job that allowed for breaks for his right hand.

After considering the totality of the record, the Board finds the weight of the lay and medical evidence does not demonstrate that the Veteran's service-connected right wrist disability renders him unable to secure or follow a substantially gainful occupation.  The Veteran's DD for 214 indicated that the higher civilian education level attained is high school.  Although the Veteran's service-connected right wrist disability results in some degree of functional impairment, as acknowledged by his current compensable rating and the VA examination reports, it is not shown to prevent all forms of employment, to include sedentary employment.  Furthermore, the December 2014 VA examiner specifically indicated that while the Veteran would be unable to work in a job that required manual labor, gripping of right hand, or repeated use of right hand, based on current examination he should be able to perform sedentary work and/or a job that allowed for breaks for his right hand.

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disability, and the Board finds him credible regarding reporting such observable symptomatology as right wrist pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, demonstrated, or submitted competent evidence establishing that he is precluded from obtaining and maintaining all forms of employment, to include sedentary employment.  A lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.   See Jandreau, supra.  The Board concludes that the Veteran's lay statements do not, in and of themselves, equal or exceed the probative weight of the medical opinions of record regarding his current level of impairment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected right wrist disability, in and of itself, renders him unable to secure or following a substantially gainful occupation. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's service-connected disability, by itself, prevents him from securing or following substantially gainful employment consistent with his education and occupational experience.  The Board has considered the evidence of record regarding the Veteran's educational and employment history.  While the Veteran worked in the construction field, he is currently retired from employment, with no indication that his retirement was as a result of a disability.  Moreover, there is no indication that he would be prevented from performing all types of construction employment and/or sedentary employment, as the December 2014 VA examiner indicated that he should be able to perform sedentary work and/or a job that allowed for breaks for his right hand.  Therefore, a referral of the Veteran's claim to VA's Director of Compensation for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As the preponderance of the evidence is against the award of a total disability rating based on individual unemployability due to service-connected disability, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


